Citation Nr: 0123685	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, on appeal from the initial grant 
of service connection, for the period prior to March 1, 2000.

2. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, on appeal from the initial grant 
of service connection, for the period from March 1, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
rating effective from May 20, 1993.  The veteran appealed 
this initial rating.  By an April 2000 rating decision, the 
RO increased the rating for PTSD to 50 percent, effective 
from March 1, 2000.

On an April 2000 substantive appeal form, the veteran 
indicated that he wanted to testify before a Board member at 
the RO.  However, in a January 2001 telephone conversation 
with the RO, he stated that he did not want any hearings.  
The veteran did testify before a local hearing officer 
concerning his claim for service connection for PTSD in 
October 1995, and the relevant testimony provided at that 
hearing is summarized below.

In November 1980, the Board, in pertinent part, denied 
service connection for hearing loss.  In a January 2000 
written statement, the veteran appeared to seek to reopen his 
claim for service connection for hearing loss.  Since this 
matter has not been developed or certified for appeal, and 
inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for further consideration.


FINDINGS OF FACT

1.  For the period prior to March 1, 2000, the veteran's PTSD 
was manifested by nightmares about his service in Vietnam, 
irritability, angry outbursts at his wife and children, 
social isolation, and depression, resulting in considerable 
social and occupational impairment.

2.  For the period from March 1, 2000, the veteran's PTSD 
produces no more than occupational and social impairment with 
reduced reliability and productivity due to disturbances in 
motivation and mood and difficulty in establishing and 
maintaining effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD of 50 
percent, and no greater, have been met for the period prior 
to March 1, 2000.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
and Supp. 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (1995) and (2000).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met for the period from March 
1, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (1995) and (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1980, the Board denied service connection for, in 
pertinent part, an acquired psychiatric disease.

VA records associated with the claims file indicate that in 
February 1993, the veteran was hospitalized for three days at 
a VA facility, after reporting a history of substance abuse 
and complaints of feeling shaky and nervous.  Following 
admission, he was treated for substance abuse.  However, he 
requested and was granted an early discharge, upon which time 
he was diagnosed as having episodic substance dependence and 
PTSD.  

In a written statement associated with the claims file on May 
20, 1993, the veteran sought service connection for PTSD. 

Additional medical records reflect that the veteran sought 
counseling at a Vet Center beginning in April 1993.  He 
reported having negative thoughts or feelings about his 
Vietnam war zone experiences most of the time, as well as 
irritability, occasional physical violence, a sense of being 
controlled by outside forces and interrupted sleep.  The 
veteran's appearance was neat and his manner was friendly and 
cooperative.  Speech as appropriate, but his affect was 
labile and he appeared depressed and tense.  The veteran said 
he was living with his wife and three small children.  He 
said that he would get along well with his wife one day and 
fight with her the next.  Although he tried to spend time 
with his kids, he usually ended up yelling and cursing at 
them.  He tried to cope, but would get stressed out and angry 
over little things.  He ended up withdrawing to his room and 
not talking for days at a time.  The veteran's diagnosed PTSD 
was determined to be severe and his Global Assessment of 
Functioning (GAF) score was assessed to be 30.  

VA treatment records reflect that in May 1993, the veteran's 
case was reviewed by the Chief of the VA psychiatry service 
to make a definitive diagnosis concerning the issue of PTSD.  
Upon this review, it was determined that the veteran's Axis I 
diagnoses included cocaine dependency, cannabis dependency, 
and alcohol abuse.  The examiner concluded that any another 
Axis I diagnosis was not considered usable.  

In an August 1993 written statement, the veteran wrote that 
he had worked in the insurance sales and management field 
from May 1982 to August 1990, and had resigned because he 
could no longer handle the pressure and stress of managing 
agents, clerks, and offices.  He also indicated that since 
October 1990, he had been affiliated with an insurance 
commission sales group.  

In an August 1993 written statement, the veteran's spouse 
wrote that she first observed the veteran's problem in 1985, 
when she had known him for about six months.  Initially, he 
was a very quiet and withdrawn person.  He never talked much 
about himself, but was a good listener.  He seemed to work a 
lot, almost like a workaholic.  When not working, he was 
usually sleeping or watching television.  When situations 
became stressful or when a certain time of the year arrived, 
the veteran seemed to turn into a completely different 
person.  He became very violent and would pick fights over 
very trivial matters.  The fights became physical and his 
language abusive.  This would go on for days, then would be 
followed by a deep depression.  The veteran would get to the 
point where he could not do anything but sit around or sleep.  
His symptoms worsened with time, until one day he admitted to 
himself that he needed to get help.

In an August 1993 statement, the veteran's brother reported 
that the veteran seemed to be quick tempered and under stress 
upon his return from Vietnam, and was violent on one 
occasion.  The veteran reportedly would drink excessively, 
curse at everything, and fight with his wife.  

In an August 1993 statement, the veteran's sister reported 
that the veteran had been a happy, fun-loving child, but 
changed "like day & night" following his return from 
Vietnam.  Constantly uptight and nervous, he displayed a 
nervous twitch in his jaw which had never stopped.  The 
veteran was almost violent at times, and had trouble coping 
with friends and family.  She wrote that he had tried hard 
over the years to regain the close relationships he once had, 
but there were times when he slipped back into his shell. 

The veteran underwent a VA PTSD examination in August 1993.  
He recounted his various stressor incidents in Vietnam and 
stated that he had developed a drug and alcohol problem upon 
his return, which eventually led to a divorce from his first 
wife in 1981.  He worked for an insurance company for seven 
years and became a district manager.  He was now working as 
an independent contractor for another insurance company.  The 
veteran remarried in 1986 and had three daughters.  He said 
his marriage was viable "but just barely."  His wife had 
apparently left him a couple of times due to his abuse of 
drugs.  The veteran reported that he would sleep ok, but 
would wake up every two hours.  He apparently had dreams 
which were sometimes violent and sometimes about Vietnam.  He 
said he lost his temper often, usually over little things 
such as his wife forgetting to buy coffee.  He would rant, 
rave, and curse, but would later feel ashamed about his 
behavior.  He was depressed a lot and would not read the 
paper anymore.  He did not let people get close to him, 
because "[i]f you don't let people know about you they can't 
hurt you."  He reported a certain amount of anxiety which he 
attributed to worrying about being able to hold his job and 
maintain his family.

Upon examination, the veteran was neatly groomed and dressed.  
His expression was masked and his voice was expressionless.  
Affect was markedly constricted and mood was dysphoric.  
Psychomotor activity was normal, and the veteran's process 
was organized, relevant, and coherent.  The content of his 
thoughts revealed depressive trends with a sense of 
victimization and helplessness.  There was delusional 
thinking, although suicidal ideation was not present and the 
veteran's cognitive functioning was intact.  Axis I diagnoses 
were cannabis dependence and abuse in remission, cocaine 
dependence and abuse in remission, and alcohol abuse in 
remission.  Axis II diagnosis was personality disorder with 
mixed features.  No GAF score was assigned.

The veteran underwent another VA psychiatric examination in 
August 1993.  He reported that his wife and children had been 
a large part of his hope, and that he lived for them.  The 
veteran said that he had had several periods of physical 
separation from his wife (as opposed to legal separation) 
over the prior last few years, and said that his marriage 
problem was the principal reason to seek treatment.  The 
veteran reported continued nightmares about Vietnam, and said 
that he was dreaming more now since his recent sobriety from 
drugs.  He said he mostly had a problem with frequent 
awakenings during the night, and found it difficult to get 
back to sleep once awakened.  On some mornings he would get 
frustrated and just get up.  He reported having a nervous 
energy and some depression, although he had learned to deal 
differently with depression since going into the VA program.  
The veteran continued to work for himself as an insurance 
salesman.

The veteran was on time for his appointment, appeared well-
dressed, and was well-groomed.  He had good social skills and 
his answers were generally spontaneous and appropriately 
elaborative to questioning.  He showed mild anxiety and 
tension.  There was no depression, and he exhibited some 
positive affect during the interview.  The veteran was fully 
oriented and alert, and exhibited no signs of unusual 
behavior, verbalization, or psychotic process.  His thought 
process appeared logical and goal-directed.  The veteran 
showed evidence of "psychological-mindedness" and 
motivation, though with some mild signs of externalization of 
motivation and control.  Nonetheless, it appeared to the 
examiner that the veteran was a relatively good informant and 
honest in his presentation.

The results of psychological tests were deemed to be of 
questionable validity, however.  The responses indicated a 
very strong response set in which the veteran claimed to have 
many symptoms and psychological complaints, which would be an 
exaggeration for truly disturbed individuals.  Such response 
sets, according to the examiner, usually are found in 
individuals who are intentionally attempting to "look bad" 
psychologically, although they may also indicate an 
individual making a "cry for help" or an individual who has 
a style of catastrophizing and denigrating himself and 
putting his "worst foot forward" in presenting problems, 
rather than intentionally faking.  The examiner confirmed the 
veteran's diagnoses of cocaine dependence, marijuana 
dependence, and alcohol abuse.  He was unable to confirm a 
diagnosis of PTSD, but did conclude that the veteran would be 
a good candidate for VA's PTSD treatment program.  Finally, 
the examiner noted that the veteran appeared to be a bright 
young man with many skills, and suspected that his 
intelligence and social skills had helped compensate for his 
problematic traits.  

Medical records associated with the claims file reflect the 
veteran's continued participation in individual and group 
therapy from April 1993 through October 1993.  A May 1993 
entry noted that the veteran's PTSD symptoms posed a serious 
impediment to normal social functioning.  By October 1993, 
the veteran reported a continued battle with depression and 
anxiety.  He was able to work some, but said that selling 
insurance required a high energy level.  He had been able to 
solve some work and family problems, however.  Apparently he 
and his family had sought additional counseling through his 
company's employee assistance program.  

By a January 1994 rating decision, the RO denied service 
connection for PTSD. 

In March 1994, the veteran submitted copies of letters sent 
to him by his employer.  In a November 1993 letter, his 
employer noted a drop in his productivity as an insurance 
agent, and placed him in a type of suspension for 90 days.  
In a March 1994 letter, it was noted that the veteran had 
outlined the steps he wished to take to improve productivity 
as an insurance salesman, and he was placed on a six month 
probationary status.  Finally, in another March 1994 letter, 
a colleague of the veteran noted that the veteran's problems 
had affected his work quality and habits, resulting in his 
nearly losing his contract with an insurance company.  
According to this individual, the veteran's position had been 
and was still in jeopardy.  It was noted, however, that the 
veteran wanted to correct these problems and was willing to 
receive proper treatment.  

The veteran was hospitalized for PTSD at a VA facility 
between April 1994 and June 1994.  It was noted that this was 
the first VA admission for the veteran, who reported a long 
history of anger-control problems.  He said that he had 
"gone off on my wife" several times, although there was no 
history of any charges being filed.  He related significant 
signs and symptoms related to PTSD that included frequent 
intrusive thoughts about his stressors in Vietnam, ongoing 
nightmares, sudden startle response to loud noises 
(especially gunfire), problems with seeing Asian people and 
helicopters, crowd avoidance, patrolling around his house, 
and periods of hypervigilance.  The veteran continued to live 
with his second life and three children, and worked as an 
independent contractor in the insurance field.  

Upon examination, he appeared neatly dressed, made good eye 
contact and was cooperative.  There was no increased 
psychomotor activity.  Affect was mildly constricted and mood 
was depressed.  Thought process was logical and goal-
directed.  There was no looseness of associations nor any 
flight of ideas, auditory or visual hallucinations, homicidal 
or suicidal ideation, or bizarre thinking.  Speech was of a 
normal rate, tone, and volume.  Judgment and insight were 
good.  The veteran could recall three of three objects at 
zero minutes and two of three objects at five minutes.  His 
concentration was good as he performed serial sevens without 
difficulty.  Thinking was abstract as demonstrated by 
description of proverbs.  

Upon hospitalization, the veteran started with individual 
therapy as well as anger control classes.  The veteran 
tolerated these well and he felt that the program was 
beneficial.  He did show evidence of a rather marked degree 
of depression, and his daily dosage of Zoloft was increased.  
The veteran also began taking medication to aid in sleeping 
at night.  His GAF score was noted to be 31, with a maximum 
score for the prior year assessed as 41. 

VA records reflect that during an outpatient visit in July 
1994, the veteran reported that his medications were very 
helpful.  He felt better, with less anger and irritability.  
His sleep was also better, although it remained fragmented.  

Medical records reflect that by September 1994, the veteran 
was continuing to seek PTSD counseling at a Vet Center.  He 
had had individual treatment and had been attending 
maintenance group meetings.  He considered his participation 
in VA's PTSD program to be a rewarding experience.  
Unfortunately while hospitalized, he realized that he was no 
longer able to work at the insurance business and had not 
returned to work since his release.  He returned to the VA 
for medication every three months.  He was still with his 
wife, but the marriage was apparently on shaky ground.  He 
was now staying home with the children while his wife worked.  
The veteran's appearance was neat and his manner was 
friendly.  Mood was depressed and affect was flat and 
blunted, however.  The veteran reported a gain in his 
appetite, but he continued to have moderate sleep disturbance 
as well as severe fatigue.  The GAF score assigned for his 
"severe" PTSD was 30.  

The veteran testified at a local hearing in October 1995.  He 
stated that he had nightmares constantly and that, because he 
was up and down all night, he did not sleep in the same 
bedroom as his wife.  Medication was helping somewhat, 
however.  The veteran would dream about stressor incidents in 
Vietnam approximately once or twice a week.  Sometimes, he 
would experience a flashback and get "locked into a 
trance."  The veteran reported that he continued to obtain 
VA treatment for PTSD.  

In a summary dated in December 1995, a social worker 
affiliated with a Vet Center noted that the veteran had 
initially started treatment there in February 1993.  At that 
time, he reported having recurrent, intrusive, and 
distressing recollections of his experiences in Vietnam, as 
well as recurrent and distressing night traumas.  The veteran 
had diminished interest in most activities, difficulty 
falling and staying asleep, irritability, outbursts of anger, 
and difficulty concentrating.  The veteran apparently was 
maintaining his sobriety, but he was having marital problems 
due in part to his symptoms of PTSD.  He felt anxious, 
guilty, and depressed.  The veteran underwent individual 
treatment and had been attending maintenance group meetings 
during the first two quarters of the year.  Financial 
problems and a lack of money for gasoline hindered full 
participation.  The veteran had been followed in an 
outpatient chemical dependency program, but he was unable to 
see a psychiatrist or get any medication.  He returned to the 
VA for medication every six months.  He was still with his 
wife but his marriage was apparently on shaky ground.  He was 
now staying home with the children while his wife worked.  
The veteran was diagnosed as having severe PTSD, and his GAF 
score was noted to be 30.  He was to continue to receive 
services through the Vet Center.

The veteran underwent a VA mental disorders examination in 
September 1996.  He reported that since his August 1993 VA 
examination, he had maintained his sobriety.  He further 
maintained that he still had a great deal of trouble with 
PTSD symptoms, as well as with depression.  He was living 
with his second wife and daughters and was working part-time 
at VA as a volunteer.  He also sold insurance part-time.  He 
still had problems with sleep and felt that he would not 
sleep except for his prescribed medications. 

The veteran said he would wake early in the morning and would 
feel tired and bad.  This was despite taking several 
medications to sleep.  He reported having "weird, strange 
dreams" about his first wife.  He dreamed of killing her and 
often had other nightmares.  However, he denied having any 
plans or inclination to harm her.  His appetite was good but 
he only ate one meal a day.  He reported mood swings and 
thoughts of suicide, but had no plan.  He did not think he 
would ever harm himself.  The veteran expressed a great deal 
of hostility and anger about VA and his perception that he 
had been cheated by not receiving service connection for 
PTSD.  He stated that he spent a great deal of effort 
avoiding relapse into using drugs or alcohol.  He had worked 
on his PTSD symptoms but they continued to haunt him.  He was 
angry that he could not be closer emotionally to his family 
because of this disorder.  Additionally, he had been treated 
for depression.

The veteran was dressed neatly in clean, casual clothes.  
Hygiene was good.  His affect was masked and hostile, and he 
appeared to be very careful of what he said.  There was no 
evidence of hallucinations or delusions.  The veteran's 
thought content was mainly centered upon his anger and what 
he felt should be his proper compensation.  He appeared to be 
of above average intelligence and his social skills appeared 
good.  His answers were well worded and easy to understand.  
He was fully oriented and did not show any unusual behaviors.  

The veteran reluctantly agreed to retake the MMPI, the 
results of which left the VA examiner still skeptical.  On 
retesting, the veteran's MMPI and Mississippi Combat Stress 
Scale results again indicated overexaggeration in responses, 
possibly in pursuit of some goal.  However, it was noted that 
a person who exaggerates at this level may also have 
emotional problems.  Following the examination, the veteran 
was diagnosed as having cannabis dependence and abuse, in 
apparent remission; cocaine dependence and abuse, in apparent 
remission; alcohol abuse, in apparent remission; and PTSD.  
His GAF score was 65. 

In an October 1996 substantive appeal, the veteran argued 
that his use of drugs and alcohol was self treatment for his 
nervous condition and his dealing with the everyday symptoms 
of this condition.

The veteran continued to seek outpatient VA treatment for 
PTSD in October 1997.  

In November 1997, the Board remanded the veteran's claim for 
service connection for PTSD for additional development.

The veteran continued to seek outpatient VA treatment for 
PTSD in January 1998 and April 1998.

In a July 1998 letter, a social worker with a Vet Center 
summarized the veteran's treatment history.  The social 
worker wrote that the veteran was first seen by a Vet Center 
counselor in February 1993.  He began treatment in April 1993 
and received 52 individual and group counseling sessions 
until May 1995.  He also received individual and group 
counseling from another Vet Center counselor between 
September and November 1995.  The veteran's inpatient 
treatment for PTSD at VA beginning in April 1994 was also 
noted.  

The veteran underwent another VA PTSD examination and 
psychiatric testing in May 1999.  He reported that he 
continued to work in insurance two to three days a week.  
Most of this work involved driving, which allowed him to be 
alone.  He said he could not drive in town anymore and said 
he had to fight the urge to ram other cars that he thought 
were being driven poorly.  He was still married and had two 
daughters.  He reported having marital strife and there 
apparently had been a separation the prior summer.  He and 
his wife spoke little and had not slept together in six 
years.  Sleep was poor with nightmares every night.  The 
veteran reported having homicidal impulses but had no plan to 
act on them.  Suicidal ideations were also present, but again 
there was no plan or current intention.  The veteran reported 
having difficulty with his short-term memory in that he would 
forget where he put things and would have trouble getting 
back to a project if distracted.  Long-term memory was 
reported to be ok.  He often stopped and counted the letters 
in words he heard.  At times, he could stop doing this, but 
at other times, he intensely counted letters and had 
difficulty stopping.  He reported that this happened when he 
was calm and not when anxious or angry.  The veteran reported 
having feelings of hopelessness and a desire to give up at 
times.

Upon examination, the veteran was oriented to time, date, 
place, and situation.  Affect began as angry and complaining 
but over time, he calmed and his affect became more 
depressive.  There was no evidence of hallucinations or 
delusions noted.  Speech was easy to understand and goal-
directed.  Testing revealed that the veteran was experiencing 
turmoil.  He felt overwhelmed and did not have adequate ways 
to relieve the pressure.  He seemed confused at times and may 
well have showed poor judgment.  Following the examination, 
he was diagnosed as having, in part, rule out PTSD, and was 
assigned a GAF score of 55.  

The veteran also underwent a VA mental disorders examination 
in May 1999.  He said that he was still living with his wife 
and three children.  He did not see his first son because of 
a lot of conflict in the past.  He continued to independently 
sell insurance plans two to three days a week.  The veteran 
still went to VA for medication and evaluation approximately 
every three months.  He participated in PTSD stress groups as 
well.  The veteran said that he continued to have nightmares 
of Vietnam all the time.  He said he saw and smelled certain 
things which reminded him of Vietnam.  He was particularly 
upset because a large police helicopter kept flying out of a 
local airport, over his house, and this would flash him back 
to Vietnam.  Recently, he had seen a television program about 
Vietnam and he began to smell things that were not present, 
such as gunpowder from an M16 rifle.  He said that when he 
watched the war going on in Yugoslavia, he would get very 
angry.  It reminded him of the way people treated him, and 
the thought that America would treat those boys they same 
when they came back.  The veteran would get very upset when 
he had anniversary events, such as that of a friend's death.  
He said he made a lot of effort to avoid situations, and he 
tended to withdraw and avoid crowds.  The veteran stayed 
home, slept, and watched television.  He and his wife had not 
slept together for six years.  He had a decreased range of 
affect.  He did not think that he was going to live very 
long.  He said that he thought that everyone who had served 
in Vietnam had "lived their lives."

The veteran continued to have problems with anxiety and 
increased arousal.  He could not sleep or concentrate.  He 
said that he even had difficulty saying his prayers, and 
would forget the words.  He had been able to stay functional 
since his last VA hospitalization, but only marginally.  The 
veteran said that he would get very depressed and be unable 
to get out of bed.  He said he had been losing the will to 
live, but he had no current suicide plans.  The veteran was 
taking psychiatric medications daily.  

Daily activities were markedly impaired.  The veteran said 
that he tried to go out and see people to sell some insurance 
or would just stay home, trying to work on his car, watching 
television, or sleeping a lot.  He did not go to the VFW or 
American Legion so as to avoid the temptation to drink.  He 
had trouble eating.  He said that he could do things like 
clean, shop, cook to a certain extent, but he had to go out 
early in the morning to shop because he could not be around 
people.  He said that he had a great deal of trouble relating 
to others socially, and he did not visit people.  He did not 
have any friends.  He said that he had lost jobs twice 
because of an inability to cope with stress and depression.  
The veteran said he could not have a regular job in a 
structured environment, but rather a job where he could do 
his own thing.  He could not work eight hours a day. 

Upon examination, the veteran was alert and cooperative.  He 
seemed depressed, dejected, anxious and tense.  He twisted an 
object around most of the time that he was in the interview.  
His sensorium was clear.  He was oriented to time, person, 
place, and situation.  He had a good memory.  He could recall 
test items immediately and three minutes later.  He knew his 
Social Security number.  He could answer simple questions 
well.  Affect was apathetic and anxious.  Mood was depressed.  
There was no thought disorder.  Speech was coherent and 
logical.  He denied any delusions or hallucinations, although 
he did have frequent flashbacks.  There was no current 
suicidal or homicidal ideation.  Intellect was about average.  
Insight and judgment were good, in that the veteran was 
admitting his problems and trying to get some help.  The 
veteran was diagnosed as having PTSD, alcohol dependence 
(sober since 1993), polysubstance dependence (sober since 
1993), and depression, not otherwise specified.  The GAF 
score was again assessed to be 55.   

Another psychiatric review of the veteran's claims file and 
medical records was undertaken in late May 1999.  After 
reviewing the relevant history and reported symptoms, the VA 
physician confirmed the diagnoses of PTSD, history of alcohol 
dependence in remission, polysubstance dependence in 
remission, and depression, not otherwise specified.  The GAF 
score was again assessed to be 55.

By a July 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from May 20, 1993.  A temporary total rating due to 
hospitalization was granted for the period from April 4, 1994 
to July 1, 1994.

The veteran indicated his disagreement with the initial 
rating assigned for his PTSD in a written statement received 
in January 2000.  

VA records reflect that the veteran was hospitalized for his 
second residential PTSD treatment program at a VA facility 
between January and February 2000.  At the time of admission, 
the veteran's GAF score was noted to be 43.  The veteran 
reported that he continued to be self-employed in the 
insurance business and worked when he felt up to it, but said 
he had not worked since he fractured his elbow three weeks 
before.  He described his marriage as intact but strained (he 
and his wife slept in separate rooms).  He reported having 
predominant anxiety, intrusive memories, visual images of 
combat experiences, insomnia with nightmares about three to 
four times per week, social isolation, emotional numbing, 
poor concentration, and symptoms triggered by things such as 
smells, signs, and even songs.  While he reported having 
feelings of anger, he denied any physical aggression for 
about two years.  He also reported hypervigilance and an 
inability to trust others.  There was no history of suicide 
attempts, although the veteran reported having some recurrent 
thoughts of death.  There were no current psychotic symptoms, 
paranoia, or hallucinations.

The veteran appeared alert and cooperative, and he made good 
eye contact.  Mood was anxious and depressed.  Affect was 
blunted.  Thought processes were goal-directed without 
fundamental thought disorder.  There were no delusions, 
illusions, or hallucinations, nor any suicidal or homicidal 
ideation.  Memory and concentration were fair.  Insight and 
judgment appeared to be "pretty good."  During his hospital 
stay, the veteran was highly motivated to participate in the 
program, and he interacted appropriately with his peers and 
staff.  At the time of discharge, he felt he had benefited 
from participation in the program, especially through 
improving communication with his wife.  He also felt that he 
had learned new techniques to manage his frustration and 
anger.  No GAF score was assigned at the time of discharge.   

By an April 2000 rating decision, the RO granted a rating of 
50 percent for PTSD, effective from March 1, 2000.  A 
temporary total rating due to hospitalization was granted for 
the period from January 23, 2000 to March 1, 2000.  

A statement of the case, which referenced the criteria for 
rating PTSD in effect since November 1996, was issued in 
April 2000.  

In a March 2001 written brief, the veteran's representative 
argued that the veteran was entitled to a 70 percent 
evaluation under the pre-1996 rating criteria, effective from 
May 20, 1993.

II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2000).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA has already fulfilled the notice and duty to assist 
requirements as it pertains to this particular case.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.159 
(2000).  For instance, the veteran was notified of the 
information necessary to substantiate his claim, including 
the rating criteria for PTSD, by means of the discussions in 
the July 1999 rating decision and rating decision and 
statement of the case issued in April 2000.  While it is true 
that the RO specifically only provided the veteran with the 
post-November 1996 rating criteria for PTSD (detailed below), 
the veteran's representative, in a January 2001 brief, 
clearly evidenced knowledge of the pre-November 1996 rating 
criteria and in fact argued that the veteran was entitled to 
a higher rating under said criteria.  Thus, the veteran has 
had constructive knowledge of all rating criteria relating to 
the evaluation of PTSD.  VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  
Moreover, in light of the outcome of this case, as discussed 
below, the RO's lack of discussion of the pre-1996 rating 
criteria poses no harm or prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO obtained the veteran's VA and Vet Center treatment 
records, and there is nothing that would suggest the 
existence of unobtained evidence that might provide 
information that could serve to assist the veteran's claim.  
See Graves v. Brown, 6 Vet. App. 166, 171 (1994); see also 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.159(c) (2000).  The 
veteran has been afforded numerous VA examinations, the 
reports of which have all been associated with the claims 
file and reviewed by the RO and Board.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) 38 C.F.R. § 3.159(c)(4) (2000). 

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

B.  Application of the law to the facts

The veteran filed his initial claim for service connection 
for PTSD on May 20, 1993.  In July 1999, the RO granted 
service connection for PTSD at an evaluation of 30 percent, 
effective from May 20, 1993.  The veteran appealed this 
rating.  In April 2000, the RO increased the evaluation to 50 
percent, effective from March 1, 2000. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO in this case has not violated the principles of 
Fenderson.  Indeed, the RO has considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for his service-connected PTSD for any period of time 
since his original claim, and determined that a 30 percent 
rating was warranted from the initial grant of service 
connection, and that a 50 percent rating was warranted 
effective from March 1, 2000.  The Board will review these 
findings in accordance with Fenderson.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4 
(2000).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.7 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

As noted above, the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  VAOPGCPREC 9-93.  The Board is bound by precedent 
opinions issued by VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991).  Consequently, the Board will address the merits 
of the veteran's claim for an increased evaluation of his 
service-connected PTSD, in relation to the regulations in 
effect prior to November 7, 1996, with this interpretation of 
"considerable" in mind.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2000) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

In this case, the period prior to March 1, 2000, was marked 
by extensive outpatient treatment for PTSD, as well as two 
psychiatric hospitalizations.  The veteran routinely reported 
having nightmares about his service in Vietnam, as well as 
irritability, angry outbursts at his wife and children, 
social isolation, and depression.  The veteran's behavior 
resulted in a drop of productivity as an insurance agent, and 
although he had apparently been able to work intermittently 
as an independent agent, the veteran no longer appeared to 
retain any formal arrangement with any insurance company or 
other concern to sell insurance.  During his period, he was 
routinely assigned a GAF score of 30, which according to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), represents "(b)ehavior [which is] considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  
While the veteran clearly was able to function to a greater 
degree than suggested by the GAF score criteria (including a 
consistent ability to work at least part time in the 
insurance industry), his psychoneurotic symptoms during this 
period clearly result in considerable (i.e., rather large in 
extent or degree) industrial impairment.  Thus, the Board 
finds that for the period prior to March 1, 2000, the veteran 
is entitled to a 50 percent rating under the "old" criteria 
for evaluating PTSD.

However, the veteran is not entitled to a rating in excess of 
50 percent for the period prior to March 1, 2000, either 
under the old or new rating criteria.  The evidence reflects 
that he did work at least part time selling insurance, 
regularly appeared coherent and appropriate dressed during 
treatment visits and examinations, and maintained steady 
relationships, albeit somewhat strained, with his wife and 
three daughters.  As the veteran was apparently able to sell 
insurance several times a week over a period of many years, 
this does not suggest "severe" industrial impairment as 
contemplated for a 70 percent rating under the "old" 
criteria.  Moreover, there is certainly no evidence of the 
obsessional rituals, illogical  speech, near-continuous 
panic, spatial disorientation, or neglect of personal 
appearance and hygiene, which would warrant a 70 percent 
rating under the "new" criteria.  In fact, among the 
criteria for a 50 percent rating under the new criteria, the 
veteran has demonstrated only disturbances in motivation and 
mood and difficulty establishing and maintaining effective 
relationships.  Therefore, a 50 percent rating, and no 
greater, is warranted for the period prior to March 1, 2000.  

As to the period from March 1, 2000, the Board notes that 
there are no records reflecting treatment or hospitalization 
after this date, and the veteran has not alleged that there 
are any such outstanding records.  The most recent medical 
records pertaining to the veteran's PTSD symptoms are his 
hospitalization record from January through February 2000.  
While this relates to a period immediately prior to March 
2000, it certainly does not suggest that the veteran had any 
obsessional rituals, illogical speech, near-continuous panic, 
spatial disorientation, or neglect of personal appearance and 
hygiene, which would warrant a 70 percent rating under the 
"new" criteria.  He has not demonstrated an inability to 
establish and maintain effective relationships.  Nor is there 
any evidence that the ability to establish and maintain 
effective or favorable relationships with people has been 
severely impaired since March 2000, or that psychoneurotic 
symptoms are of such severity and persistence as to produce 
severe impairment in ability to obtain or retain employment, 
which would be required to support a 70 percent rating under 
the old rating criteria.  As noted above, while the veteran 
has reported strained familial relationships, he has 
maintained them.  

There is no objective evidence on which to base a rating 
higher than 50 percent from March 1, 2000, under either the 
old or the new criteria.  Thus, a rating in excess of 50 
percent for PTSD, for the period from March 1, 2000, is not 
warranted.  While the Board has considered the doctrine of 
benefit of doubt, the record does not provide an approximate 
balance of positive and negative evidence on the merits.  38 
U.S.C.A. § 5107 (West Supp. 2001).  Therefore, the Board is 
unable to allow the veteran a higher evaluation during this 
period.



ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted for the period prior to March 1, 2000, subject to the 
criteria governing payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent 
for PTSD, for the period from March 1, 2000, is denied. 


		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals


 

